THE THIRTEENTH COURT OF APPEALS

                                   13-11-00663-CV


                              ROBERT J. MATTINE
                                      v.
                BEAKLEY & ASSOCIATES, P.C. AND JOHN W. BEAKLEY


                                   On appeal from the
                   359th District Court of Montgomery County, Texas
                           Trial Cause No. 09-10-09483-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED for further proceedings consistent with its

opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

July 19, 2018